THE THIRTEENTH COURT OF APPEALS

                                   13-18-00040-CV


     RR Stanley, Dalton Davis d/b/a JO-DAN Royalty Company and Vinella Davis
                                        v.
     Deborah Cephus Collins, Will Cephus, Harold Andrews, Rosalind Carter and
                                   Rondal Cephus


                                   On Appeal from the
                    77th District Court of Freestone County, Texas
                               Trial Cause No. 12-050-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, RR Stanley, Dalton Davis d/b/a JO-DAN Royalty Company and

Vinella Davis.

      We further order this decision certified below for observance.

November 7, 2019